OFFICE   OF THE       ATTORNEY       GENERAL   OF TEXAS
                                      AUSTIN




                    opinion twbt me term -uf.re* 8ad Uldow”         de
not inalude a woman vho has been dttomed ?rom her husband.
            web8tor’u lievIntornstioAaZDlatioauy, boaosldEd%t1on,
definer   the   term   “vldov     u    riamf8:
ErmoPable Ohar, W, Ca8tner, page 2


            "A wnsan vho hnr loat her humband br death;
       the resale rurriror of a marital union. A uowxn
       vho ha8 not remarried after the death of her hua-
       band."
          The reoognired definition of the vord vldou ir a woman
vbo barnlost her hurband by death1 a rife that outlived her hw-
band. Cole t. Ilnxne.122 Fed. 836. 839.
                      muaning of the word ridov la a wrrled
          The ordl.nary
vow&n v&me husband ir dead. Heton 1. State rndurtrlal laaur-
awe Demrtment. 177 Pao. 6%.TR.     104 Warh. b52.
          The vordridmf BIUMI a vomanwho has loeth%r hwband
by death, and ha8 no appllaatlon to a dLvoroe& voman. O'xSllOf
v. OWallej, l29 Pao. 501, 502, 16 Moot. 549, Annotated bsaer
19l'?B,62.
          . Ukeulse, the term ulfe doas not lnulude a vuwn Qi-
wed.       jbadr v. UeddXe. 8 Id, 297. 299. 44 Ohlo St. 442.

         '2&~t+mn wife doer not mean mimply that a woman bar
been -Led,    but that rhe Pa then and there a nwnied woman.
ICmreat. Mate, '50II.E. 401, 20 Xad. App. 168.



    ,, APPROVhQ MAY 31, 1941




        ATTORNEY Qm.